  Case 15-27581        Doc 47        Filed 09/16/19 Entered 09/16/19 14:29:39          Desc Main
                                      Document     Page 1 of 15



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                         )     Chapter 7
Rolanda D Hill-Jackson                         )
                                               )
                                               )     Case No. 15-27581
                                               )
                Debtor(s)                      )
                                               )     The Honorable Janet S. Baer
                                               )
N. Neville Reid, not individually, but as      )
Chapter 7 Trustee of the Bankruptcy            )
Estate of Rolanda D Hill-Jackson,              )
                                               )     Adversary No. 18-00766
                        Plaintiff,             )
                v.                             )
                                               )     Date: October 8, 2019
Equity Chasers, Ltd.                           )     Time: 9:30 a.m.
5821 Amlin Terrace Land Trust                  )
u/a dated March 3, 2016                        )
Camelot Financial Group, Inc.                  )
                                               )
                        Defendant.             )

            NOTICE OF TRUSTEE’S MOTION TO APPROVE SETTLEMENT
                 WITH EQUITY CHASERS AND TO LIMIT NOTICE

         PLEASE TAKE NOTICE that on October 8, 2019 at 9:30 a.m., or as soon thereafter as
counsel may be heard, we shall appear before the Honorable Janet S. Baer, or any judge sitting in
her stead, in Courtroom 644, in the United States Bankruptcy Court for the Northern District of
Illinois, 219 South Dearborn Street, Chicago, Illinois, and present the attached Trustee’s Motion
to Approve Settlement with Equity Chasers, Ltd. And to Limit Notice, at which time and
place you may appear as you see fit.

Dated: September 16, 2019                            N. Neville Reid, not individually, but solely as
                                                     Chapter 7 Trustee of the Bankruptcy Estate of
                                                     Rolanda D Hill-Jackson

                                               By:    /s/ Steven Vanderporten
                                                     One of his attorneys
N. Neville Reid (ARDC #6195837)
Steven L. Vanderporten (ARDC #6314184)
FOX, SWIBEL, LEVIN & CARROLL LLP
200 W. Madison, Suite 3000
Chicago, Illinois 60606
 Case 15-27581      Doc 47    Filed 09/16/19 Entered 09/16/19 14:29:39   Desc Main
                               Document     Page 2 of 15



Telephone: (312) 224-1200
nreid@foxswibel.com
svanderporten@foxswibel.com




                                          2
  Case 15-27581       Doc 47      Filed 09/16/19 Entered 09/16/19 14:29:39          Desc Main
                                   Document     Page 3 of 15



                                 CERTIFICATE OF SERVICE

        I, N. Neville Reid, certify that on September 16, 2019 I caused a copy of the foregoing
Trustee’s Motion to Approve Settlement with Equity Chasers Ltd. and to Limit Notice, to
be either served via through the Court’s electronic filing system or mailed first-class U.S. Mail,
as indicated in the below service list.

                                                    /s/ Steven Vanderporten
                                                    Steven Vanderporten


                                          SERVICE LIST

Party to receive notice electronically via CM/ECF:

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Parties to receive notice via postage-prepaid first class U.S. mail:

Rolanda D Hill-Jackson
9901 S Leavitt
Chicago, IL 60643

American InfoSource LP as agent for
Spot Loan
PO Box 248838
Oklahoma City, OK 73124-8838

Regional Acceptance Corporation
Bankruptcy Section/100-50-01-51
PO Box 1847
Wilson, NC 27894

Navient Solutions Inc.
behalf of United Student Aid Funds, Inc
Attn: Bankruptcy Litigation Unit E3149
P.O. Box 9430
Wilkes-Barre, PA 18773-9430

Capital One Bank (USA), N.A.
by American InfoSource LP as agent
PO Box 71083
Charlotte, NC 28272-1083




                                                3
  Case 15-27581      Doc 47       Filed 09/16/19 Entered 09/16/19 14:29:39   Desc Main
                                   Document     Page 4 of 15



US Dept Of Education
Claims Filing Unit
PO Box 8973
Madison, WI 53704-8973

Nicor Gas
Bankruptcy Department
PO Box 549
Aurora, IL 60507

Premier Bankcard, LLC
Orig By: Premier Bankcard MC
c/o Jefferson Capital Systems LLC
PO Box 7999
Saint Cloud, MN 56302-9617

Check Into Cash
Attn Collections
PO Box 550
Cleveland, TN 37364-0550

Commonwealth Edison Company
3 Lincoln Center
Attn: Bankruptcy Department
Oakbrook Terrace, IL 60181

Regional Acceptance Corporation
PO Box 1847
Wilson, NC 27894-1847




                                              4
  Case 15-27581        Doc 47        Filed 09/16/19 Entered 09/16/19 14:29:39            Desc Main
                                      Document     Page 5 of 15



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                          )        Chapter 7
Rolanda D Hill-Jackson                          )
                                                )
                                                )        Case No. 15-27581
                                                )
                Debtor(s)                       )
                                                )        The Honorable Janet S. Baer
                                                )
N. Neville Reid, not individually, but as       )
Chapter 7 Trustee of the Bankruptcy             )
Estate of Rolanda D Hill-Jackson,               )
                                                )        Adversary No. 18-00766
                        Plaintiff,              )
                v.                              )
                                                )        Date: October 8, 2019
Equity Chasers, Ltd.                            )        Time: 9:30 a.m.
5821 Amlin Terrace Land Trust                   )
u/a dated March 3, 2016                         )
Camelot Financial Group, Inc.                   )
                                                )
                        Defendant.              )

                     TRUSTEE’S MOTION TO APPROVE SETTLEMENT
                     WITH EQUITY CHASERS AND TO LIMIT NOTICE

        Plaintiff, N. Neville Reid, not individually, but solely as Chapter 7 Trustee for the bankruptcy

estate (the “Trustee”) of Rolanda D Hill-Jackson (the “Debtor”), by his attorneys, Fox, Swibel, Levin &

Carroll, LLP, seeks an order from this Court (1) approving a settlement with defendant Equity Chasers,

Ltd. pursuant to Section 105(a) of Title 11 of the United States Code and Rule 9019 of the Federal

Rules of Bankruptcy Procedure, and (2) limiting notice pursuant to Rule 2002(h) of the Bankruptcy

Rules. In support of his motion, the Trustee states as follows:




                                                    5
  Case 15-27581       Doc 47      Filed 09/16/19 Entered 09/16/19 14:29:39              Desc Main
                                   Document     Page 6 of 15



                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(O). Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

                  SETTLEMENT SUMMARY AND REQUESTED RELIEF

        2.     On August 29, 2018, the Trustee filed his Complaint in this action against several

defendants, including Equity Chasers, Ltd. (“Equity Chasers”).

        3.     In that Complaint, the Trustee sought to avoid and recover under 11 U.S.C.

Sections 549 and 550 the value of certain real property in Cook County, Illinois commonly

known as 5821 Amlin Circle, Matteson, Illinois and identified by Property Index Number 31-20-

210-002-0000 (the “Property”) be returned to the Estate (Count I). By way of further

explanation, after filing her petition for bankruptcy, the Debtor sold the Property to Equity

Chasers, who contemporaneously with the acquisition of the Property, obtained a loan from

defendant Camelot Financial Group for $200,000.00. Equity Chasers then executed a mortgage

in favor of Camelot Financial Group to secure the loan.

        4.     Thereafter, the Trustee and Equity Chasers entered into a settlement whereby

Equity Chasers will pay the estate $70,000 for a full release of liability by the Trustee. The

Settlement Agreement is attached to here as Exhibit 1.

                                      BASIS FOR RELIEF

        5.     The Trustee seeks approval of the Settlement Agreement under the well-

developed case law interpreting Bankruptcy Rule 9019. Pursuant to that Rule, bankruptcy courts

may approve a settlement to the extent it is (1) “fair and equitable,” Protective Comm. for Ind.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157, 1163



                                                  6
  Case 15-27581      Doc 47      Filed 09/16/19 Entered 09/16/19 14:29:39                 Desc Main
                                  Document     Page 7 of 15



(1968), and (2) in the best interests of the estate, In re Quay Corp., Inc., 372 B.R. 378, 382

(Bankr. N.D. Ill. 2007); see also Depoister v. Mary M. Holloway Foundation, 36 F.3d 582, 586

(7th Cir. 1994), In re American Reserve Corp., 841 F.2d 159, 161 (7th Cir. 1987); In re Comm’l

Loan Corp., 316 B.R. 690, 697 (Bankr. N.D. Ill. 2004). Rule 9019(a) commits the approval or

rejection of a settlement to the discretion of the bankruptcy court. In re Michael, 183 B.R. 230,

232 (Bankr. D. Mont. 1995).

       6.     In determining whether the Settlement Agreement is “fair and equitable”, two

principles should guide this Court.      First, “[c]ompromises are favored in bankruptcy,” 10

Lawrence P. King, Collier on Bankruptcy, ¶ 9019.0 1, at 9019-2 (15th ed. rev. 1997) (citing In re

Sassalos, 160 B.R. 646, 653 (D. Ore. 1993)), and are “a normal part of the reorganization

process.” Anderson, 390 U.S. at 424, 88 S. Ct. at 1163 (quoting Case v. Los Angeles Lumber

Prods. Co., 308 U.S. 106, 130, 60 S. Ct. 1, 14 (1939)); see also In re Teknek, LLC, 402 B.R. 257,

260 (Bankr. N.D. Ill. 2009); Quay, 372 B.R. at 382.

       7.     Second, settlements should be approved if they fall above the lowest point on the

continuum of reasonableness. “[The] responsibility of the bankruptcy judge. . . is not to decide

the numerous questions of law and fact raised by the appellants but rather to canvass the issues

and see whether the settlement fall[s] below the lowest point in the range of reasonableness.” In

re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); In re Artra Group, Inc., 300 B.R. 699, 702

(Bankr. N.D. Ill. 2003) (“The settlement need only surpass the lowest point in the range of

reasonableness.”). Additionally, courts significantly defer to a trustee’s business judgment on

the wisdom of a settlement:

              The court cannot simply rubber stamp the [trustee’s] decision [to settle]
              and must do more than take the trustee’s word that the decision is
              reasonable. At the same time, settlement decisions are judgment calls.
              They are not scientific, or subject to any rigid mathematical formula,


                                                 7
  Case 15-27581       Doc 47     Filed 09/16/19 Entered 09/16/19 14:29:39               Desc Main
                                  Document     Page 8 of 15



               and they cannot be evaluated in balance sheet fashion. Some
               deference, then, must be given to the trustee’s expertise. Only if the
               settlement falls below the lowest point in the range of reasonableness
               should the trustee’s decision be disturbed.

Comm’l Loan, 316 B.R. at 698 (citations and quotations omitted) (emphasis added).

       8.      In determining the fairness, reasonableness, and adequacy of a settlement,

bankruptcy courts typically assess: (1) the probability of success in litigation; (2) the likely

difficulties in collection; (3) the complexity of the litigation involved and the expenses,

inconvenience, and delay necessarily attending it; and (4) the paramount interest of the creditors.

Artra, 300 B.R. at 702 (citing American Reserve, 841 F.2d at 161-62). These factors seek to

balance the probable benefit and potential cost of pursuing a claim or defense against the costs of

the proposed settlement. Comm’l Loan, 316 B.R. at 698.

Application of Factors

               A.      Likelihood of Success

       9.      The likelihood of success is moderate, given that Equity Chasers has raised a

good faith purchaser defense that could reduce a material portion of the recovery sought. Equity

Chasers also asserted a lien on the Property based on alleged credits for improvements.

               B.      The Likely Difficulties in Collection

       10.     The Trustee has been informed that Equity Chasers is not extremely liquid, yet the

Trustee independently has no reason to believe that collecting a full judgment amount equal to

the value of the Property would be difficult. Nevertheless, based on representations by the

defendant, it is possible that collection may be a drawn out process, even if ultimately successful.

               C.      The Complexity of the Litigation

       11.     Litigation of the Trustee’s claims would not be especially complicated. The

Trustee’s claims are basic fraudulent transfer counts. Equity Chaser’s defenses, however, will


                                                  8
  Case 15-27581         Doc 47     Filed 09/16/19 Entered 09/16/19 14:29:39              Desc Main
                                    Document     Page 9 of 15



add a layer of complexity to the litigation, because they involve factual questions that likely will

remain after full discovery, and will require calling witnesses at trial. Additionally, even a simple

trial and its attendant preparations, along with any necessary collection proceedings, would

easily eat into a recovery of the value of the Property were the claims successful.

                  D.     The Paramount Interest of the Creditors

        12.       The amount in controversy is small enough that pursuing the claim through a full

trial risks costing the estate much (or all) of what it would recover even from a successful

judgment. Thus, taking the settlement amount is in the best interest of creditors.

                                              NOTICE

        13.       Twenty-one days’ notice of this motion has been provided to: (i) the Office of the

United States Trustee; (ii) Equity Chasers; (iii) all creditors who filed a proof of claim; (iv) the

debtor and (v) all other CM/ECF notice recipients by automatic electronic delivery. Notice to

additional parties would be burdensome and costly to the Estate as a result of photocopying,

postage, and other expenses associates with the notice. In light of the nature of the relief

requested, movant respectfully requests, pursuant to Sections 102(1) and 105(a) of the

Bankruptcy Code and Bankruptcy Rules 2002(h) and 9006, that the Court find that the notice as

actually given is sufficient under the circumstances and that no other or further notice is required

in this matter.

        WHEREFORE, the Trustee requests that the Court enter an order substantially in the

form of the attached Proposed Order, authorizing the Trustee to consummate the settlement

agreement with defendant Equity Chasers Ltd.

Dated: September 16, 2019                              N. Neville Reid, not individually, but solely as
                                                       Chapter 7 Trustee of the Bankruptcy Estate of
                                                       Rolanda D Hill-Jackson



                                                  9
Case 15-27581   Doc 47   Filed 09/16/19 Entered 09/16/19 14:29:39       Desc Main
                         Document      Page 10 of 15



                                   By:     /s/ Steven L. Vanderporten
                                          One of his attorneys




                                     10
Case 15-27581   Doc 47   Filed 09/16/19 Entered 09/16/19 14:29:39   Desc Main
                         Document      Page 11 of 15




                             EXHIBIT 1
     Case 15-27581     Doc 47    Filed 09/16/19 Entered 09/16/19 14:29:39            Desc Main
                                 Document      Page 12 of 15



                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE
        This Settlement Agreement and Mutual Release (the “Agreement”), is made and entered
into between N. Neville Reid (the “Trustee”), not individually but solely in his capacity as the
Chapter 7 Trustee for the bankruptcy estate of Rolanda D Hill-Jackson (“Debtor”) and
Equity Chasers Ltd. (“Equity Chasers”) (The Trustee and Equity Chasers are each a
“Party” and collectively they are the “Parties”).
                                            RECITALS

       WHEREAS, on October 12, 2015, Debtor filed a bankruptcy petition in the United States
Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”) pursuant to
Chapter 13 of the United States Bankruptcy Code (the “Code”), and the case was given Case
No. 15 B 27581 (the “Bankruptcy Case”);

       WHEREAS, on April 19, 2016, the Debtor filed her Notice of Voluntary Conversion and
the Bankruptcy Case was converted from Chapter 13 to Chapter 7 of the Code;
       WHEREAS, o n M a y 1 7 , 2 0 1 6 , N. Neville Reid was appointed the Chapter 7
Trustee in the B ankruptcy Case;

        WHEREAS, on or around August 28, 2018, the Trustee filed a lawsuit against Equity
Chasers in the Bankruptcy Court titled N. Neville Reid, not individually, but as Chapter 7 Trustee of
the bankruptcy estate of Rolanda D Hill-Jackson v. Equity Chasers, Ltd., 5821 Amlin Terrace Land
Trust, u/a dated March 3, 2016, Camelot Financial Group, Inc., Case No. 15 B 27581, Adv. No.
18-00766 (the “Lawsuit”);

        WHEREAS, the Lawsuit alleges that Equity Chasers received a post-petition fraudulent
transfer (the “Transfer”) from Debtor of real property in Cook County, Illinois commonly known
as 5821 Amlin Circle, Matteson, Illinois and identified by Property Index Number 31-20-210-002-
0000 (the “Property”);

        WHEREAS, the Lawsuit also alleges that Equity Chasers, contemporaneous with the
acquisition of the Property, obtained a loan from Camelot Financial Group for $200,000.00 and
Equity Chasers then executed a mortgage in favor of Camelot Financial Group to secure the loan;

      WHEREAS, the Lawsuit seeks the recovery of the value of the Transfer as a fraudulent
conveyance under 11 U.S.C. § 549 and 11 U.S.C. § 550;

        WHEREAS, Equity Chasers denies the material allegations of the Lawsuit and has
asserted defenses to the Lawsuit; and,

         WHEREAS, the Parties have agreed to resolve their dispute on the terms hereinafter set
forth;


                                            Page 1 of 4
v1
  Case 15-27581            Doc 47     Filed 09/16/19 Entered 09/16/19 14:29:39         Desc Main
                                      Document      Page 13 of 15



       NOW, THEREFORE, in consideration of the foregoing, the Parties intending to be legally
bound by this Agreement agree as follows:

         1.      Recitals Incorporated. The Recitals listed above are incorporated into and made a
part of this Agreement.

       2.        Settlement Payment. The Parties agree that within ten (10) business days of the
approval of this Agreement by the Bankruptcy Court, Equity Chasers shall make a payment of
Seventy Thousand Dollars and No/00 Dollars ($70,000.00) via check made payable to N.
Neville Reid, Chapter 7 Trustee of the Bankruptcy Estate of Rolanda D Hill-Jackson (the
“Settlement Payment”). Equity Chasers agrees to deliver the Settlement Payment to the Trustee at
Fox Swibel Levin & Carroll LLP, 200 W. Madison Street, Suite 3000, Chicago, IL 60606,
provided that the Trustee provides Equity Chasers with a W9 (Rev. October 2018) prior to the
approval of this Agreement by the Bankruptcy Court.

        3.       Mutual Release. Except for the enforcement of the terms and provisions of this
Agreement, each of the Parties, on its own behalf and on behalf of its agents, successors,
predecessors, assigns, subsidiary companies, parent companies, affiliates, trustees, beneficiaries,
attorneys, insurers, trusts, including but not limited to grantor trusts, trustees, receivers,
representatives and all other persons, parties, or entities affiliated with, associated with, or in any
way representative of the Parties, releases and forever discharges the other Party and its agents,
successors, predecessors, assigns, subsidiary companies, parent companies, affiliates, trustees,
beneficiaries, attorneys, insurers, trusts, including but not limited to grantor trusts, trustees,
receivers, representatives and all other persons, parties, or entities affiliated with, associated
with, or in any way representative of the other Party, of and from any and all loss, costs, claims,
actions, lawsuits, administrative claims, arbitration claims, causes of action, demands, damages,
or expenses of any type whatsoever, in law or in equity, imposed by contract, statute, common
law or otherwise, whether or not known now, anticipated, unanticipated, suspected or claimed,
fixed or contingent, direct or indirect, liquidated or unliquidated, accrued or unaccrued,
irrespective of legal theory and whether damage has resulted from such or not, arising from or in
any way related to the Transfers or other transactions described in the Lawsuit.

          4.          Warranties. Each of the Parties warrants and represents that:
                  a.     it has not heretofore assigned, subrogated, or transferred or purported
          to assign, subrogate, or transfer, to any person, firm, partnership, corporation or entity
          whatsoever any action(s) or cause(s) of action at law or in equity, suits, debts, demands,
          claims, contracts, covenants, liens, liabilities, losses, costs, accounts, expenses
          (including, without limitation, attorneys’ fees), or damages released in this Agreement;
          and

                 b.     it has full power and authority to execute and perform its obligations
          under this Agreement in all respects; and



                                                 Page 2 of 4
v1
3736052 v1 - 06282 / 003
  Case 15-27581            Doc 47   Filed 09/16/19 Entered 09/16/19 14:29:39           Desc Main
                                    Document      Page 14 of 15



                  c.      it has not relied upon the advice of any representative, agent or attorney of
          any of the other Parties, as to the legal or other consequences which attach from the
          assent to the terms of this Agreement.

       5.       Court Approval. The Parties understand that this Agreement is subject to
approval by the bankruptcy court. Accordingly, the Trustee shall file an appropriate motion
seeking approval of this agreement once the Parties have executed the agreement. In the event
the Court in the Bankruptcy Case declines to issue an Order approving this Agreement, or in the
event any reviewing court reverses the entry of an Order approving this Agreement without
remand, this Agreement shall be null and void and the Trustee shall return any funds collected
from Equity Chasers.

       6.       Dismissal of the Lawsuit. Within ten (10) business days from the receipt of the
Settlement Payment, the Trustee will file a motion with the United States Bankruptcy Court
requesting the dismissal of the Lawsuit with prejudice and without costs to either party. Equity
Chasers agrees to cooperate with the Trustee as necessary to effectuate the dismissal of the
Lawsuit.

        7.      Final Disposition. This Agreement is acknowledged to be a final and binding
disposition of any and all claims by the Parties arising from or in any way related to the Transfers
and the Lawsuit. Neither the negotiations preliminary to the signing of this Agreement nor its
acceptance shall be considered as an admission of wrongdoing or liability by any party hereto.

        8.      Waiver of Construction A gainst Drafter. The Parties agree that this Agreement
has been negotiated at arms’ length among persons knowledgeable about the matters dealt with
herein, and each Party participated in its drafting. Accordingly, any rule of law or other statute,
legal decision, or common law principle which would require the interpretation of any
ambiguities in this Agreement against the Party that drafted it is of no application and is
expressly waived. The provisions of this Agreement shall be interpreted in a reasonable manner
to effectuate the intentions of the Parties. Notwithstanding the foregoing, if any part of this
Agreement is held by a court of competent jurisdiction to be illegal or contrary to public policy
or otherwise unenforceable, such invalid part shall be deemed modified or eliminated to the
extent necessary to make the remaining part enforceable.

       9.        Costs and Fees. The Parties agree to pay their own costs and attorneys’ fees
associated with the disputes described in this Agreement.

        10.     Choice of Law. The Parties hereto agree that the terms of this Agreement shall be
interpreted and construed pursuant to the internal laws of the State of Illinois without regard to
choice of law.

       11.     Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same instrument.
Facsimile, PDF, or copied signatures shall be as effective as original signatures.


                                              Page 3 of 4
v1
3736052 v1 - 06282 / 003
  Case 15-27581            Doc 47   Filed 09/16/19 Entered 09/16/19 14:29:39     Desc Main
                                    Document      Page 15 of 15



       12.      Entire Agreement. This Agreement is the complete, final, and exclusive
agreement between and among the Parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, negotiations, and understandings, whether written or
oral. The Parties acknowledge and agree that no promises, agreements, statements, or
representations not expressed in this Agreement have been made or are being relied upon by any
party to this Agreement. This Agreement may not be amended, supplemented, modified, or
waived, in whole or in part, except by a written instrument signed by all of the parties hereto.
          IN WITNESS WHEREOF, the Parties have executed this document on the dates set forth
below.

N. NEVILLE REID, not individually,
but solely in his capacity as the Chapter 7
Trustee for the Estate of Rolanda D Hill-Jackson



                                                     Date:




                                                     Date:
EQUITY CHASERS, LTD.




                                            Page 4 of 4
v1
3736052 v1 - 06282 / 003
